   Case: 1:20-cr-00847-SL Doc #: 22 Filed: 04/06/21 1 of 2. PageID #: 119




                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


 UNITED STATES OF AMERICA,                  )        CASE NO. 1:20-cr-847-1
                                            )
                        PLAINTIFF,          )        JUDGE SARA LIOI
                                            )
 vs.                                        )
                                            )        ORDER
 JAMES GRAY,                                )
                                            )
                                            )
                       DEFENDANT.           )

       This matter is before the Court upon Magistrate Judge Carmen E. Henderson Report

and Recommendation that the Court ACCEPT the plea of guilty of defendant James Gray

and enter a finding of guilty against defendant. (Doc. No. 19.)

       On December 17, 2020, the government filed an Indictment against defendant.

(Doc. No. 9.) On February 1, 2021, this Court issued an order assigning this case to

Magistrate Judge Henderson for the purpose of receiving defendant's guilty plea. (Doc. No.

15.)

       On February 2, 2021, a hearing was held in which defendant entered a plea of guilty

to Count 1 of the Indictment, charging him with Conspiracy to Possess with Intent to

Distribute, in violation of 21 U.S.C. Section 846, and to Counts 2, 3, 4 of the Indictment,

charging him with Possession with Intent to Distribute Methamphetamine, Fentanyl, and

Cocaine, in violation of 21 U.S.C. Section 841(a)(1) and (b)(1)(C). Magistrate Judge

Henderson received defendant's guilty plea and issued a Report and Recommendation

("R&R") recommending that this Court accept the plea and enter a finding of guilty. (Doc.

No. 19.)
   Case: 1:20-cr-00847-SL Doc #: 22 Filed: 04/06/21 2 of 2. PageID #: 120




       Neither party objected to the Magistrate Judge's R&R in the fourteen days after it

was issued.

       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea, that

he understands his constitutional rights, that he is aware of the consequences of entering a

plea, and that there is an adequate factual basis for the plea. The Court further finds that

the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the defendant's

plea of guilty is APPROVED.

       Therefore, the defendant is adjudged guilty of Counts 1, 2, 3, and 4 of the

Indictment.

       The sentencing will be held on May 20, 2021 at 10:00 a.m.

        IT IS SO ORDERED.



 Dated: April 6, 2021
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE
